THE STATE OF TEXAS
                                          MANDATE
TO THE 5TH DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Roderick Beham, Appellant                                   No. 06-14-00174-CR

                     v.                                      Trial Court No. 14 F 0004 005

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, the judgment of the trial court relating to the conviction is affirmed.
We reverse the judgment of the trial court and remand the cause for a new trial on punishment.
       We note that the appellant, Roderick Beham, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 17th day of November, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk